Title: To Thomas Jefferson from Albert Gallatin, 5 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department 5th Octer. 1802
          
          I have the honor to enclose the following papers vizt.
          A letter from the collector of New-York announcing that the keeper of the light house at Sandy hook had resigned, and that he had appointed W. P. Schenck as a temperary keeper
          Sundry recommendations for the office of light house keeper at Cape Hatteras
          The resignation of Mr Carey who had been appointed collector at Yorktown, and a recommendation by Mr J. Page in favor of Mr T. Archer as a proper person to fill that office
          A recommendation in favor of Joseph Turner for the collectorship of Brunswick in Georgia, vice Claud Thompson incapacitated from the effects of intemperance.
          Whilst at New York, I made some enquiries relative to Mr Schenck, & think his appointment proper: it is difficult in that place to find a suitable character for so small a salary, and it is fortunate that he was willing to accept. I have no personal knowledge or other information in the other cases.
          Permit me to refer to a former report in which the propriety of removing the collector of Louisville in Kentucky has been urged. Robert New Esqre. of Kentuckey had been strongly recommended for that office, and the papers transmitted to you.
          I have the honor to be with great respect Sir Your obedt. Servt.
          
            Albert Gallatin
          
        